Citation Nr: 1445361	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-11 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right knee chondromalacia, to include as secondary to service-connected left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran provided testimony at a hearing conducted by the undersigned Veterans Law Judge in October 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran assert that his right knee problems are related to his service-connected left knee disorder.  He denied having right knee problems before his left knee problems first manifested.  Service connection was granted for the Veteran's left knee chondromalacia in March 1980.  

Following a July 2010 VA orthopedic examination, a diagnosis of bilateral knee chondromalacia was supplied.  The examiner opined that the Veteran's right knee chondromalacia was not at least as likely as not related to his service-connected left knee chondromalacia.  As rationale for the supplied opinion, the examiner mentioned that the Veteran separated from service in 1979, at which time he did not have right knee chondromalacia.  He added that the Veteran had a normal gait in the course of the examination, and therefore did not exhibit altered mechanics of weight nearing or gait due to his service-connected left knee disorder.  

The Board finds the opinion supplied by the VA examiner in July 2010 to be inadequate.  While he essentially opined that the Veteran's claimed right knee chondromalacia was "not related" to his service-connected left knee chondromalacia, he failed to provide an opinion as to the "aggravation" aspect of the instant claim.  Allen.  As such, a new examination and opinion needs to be sought before the Board can adjudicate this claim.

Also, at the October 2013 hearing, the Veteran testified that he was currently in receipt of VA treatment and those records reportedly showed MRI (magnetic resonance imaging) test findings showing right knee torn meniscus.  He added he first sought right knee treatment in 2010, and that an altered gait caused by his service-connected left knee problems caused his now claimed right knee problems.  He named a specific VA physician who had, in September (18th or 19th) 2013, and cited to a VA progress note in which that physician noted there to be a direct relationship between the Veteran's left knee disorder and the subsequent symptoms to his right knee and low back.  Service connection for a lumbar spine disorder, as secondary to the service-connected left knee disorder was granted in a July 2014 rating decision.  A review of both the Veteran's paper claims folder, as well as the electronic record (Veteran's Benefits Management System (VBMS) and Virtual VA), fails to show that VA records from 2013 have been so associated.  In fact, there are no VA treatment records dated after May 2010.  On remand, any additional records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for right knee complaints since May 2010.  After securing the necessary release, obtain these records, including any records of VA treatment.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his right knee disability.  

The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee disability was incurred in service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee disability was caused by his service-connected left knee disability?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee disability was aggravated by his service-connected left knee disability? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability present (i.e., a baseline) before the onset of the aggravation. 

A clear rationale for any opinion must be provided. 

3.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



